DETAILED ACTION
The following Office action concerns Patent Application Number 16/832,527.  Claims 1-4 are pending in the application.
Claim Rejections - 35 USC § 112
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 112 that form the basis for the rejections under this section made in this Office action:
(b) CONCLUSION.-The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-4 are rejected under 35 U.S.C. § 112(b) because the term “IACS” is indefinite.  The meaning of the term “IACS” should be defined in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that  the invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


s 1-4 are rejected under 35 U.S.C. § 103 as being unpatentable over Sekiya et al (US 2018/0371580) in view of Joyce (US 2,392,388). 
Sekiya et al teaches a copper alloy wire having a diameter of 0.15 mm or less (par. 10).  The wire has a tensile strength of greater than 320 MPa and a conductivity of 80 % IACS (par. 12).  The wire comprises 0.1-6 % by mass silver and the remainder is mostly copper (par. 8).  
Sekiya et al does not teach that the wire includes an insulation layer.
However, Joyce teaches electrical wire coated with polytetrafluoroethylene insulation (col. 1, lines 26-46).  The insulation provides electrical insulation and chemical resistance (id.).  A person of ordinary skill in the art would have been motivated to combine the insulation of Joyce with the wire of Sekiya in order to obtain wire having electrical insulation and chemical resistance.
A person of ordinary skill in the art would reasonably expect the polytetrafluoroethylene (Teflon) coating to have a friction coefficient of 0.05 to 0.3 since it is a fluorine-based filler layer as required by the instant claims.
Examiner’s Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi, can be reached at 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000./WILLIAM D YOUNG/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        March 6, 2021